Citation Nr: 9931012	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1946, with subsequent periods of active duty for 
training during August 1949, August 1950, and July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).


FINDINGS OF FACT

1.  By unappealed decision dated May 1990, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.

2.  The evidence associated with the claims file subsequent 
to the May 1990 decision bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

3.  There is competent medical evidence linking the veteran's 
left knee disability with his period of active service.


CONCLUSIONS OF LAW

1.  The RO's May 1990 decision denying entitlement to service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.303, 20.1103 (1999).

2.  The evidence received since the May 1990 rating decision 
is new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a left 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a left knee disability was previously considered and denied 
by the RO.  The RO initially denied service connection for 
inflammation of the left knee in a May 1946 rating decision, 
finding that the claimed disability was not shown by the 
evidence of record.  Subsequent rating decisions from 1946 
through 1985 confirmed and continued the denial of service 
connection for a left knee or bilateral knee disability.  In 
May 1990, the RO issued a rating decision finding that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability.  The veteran was notified of the decision and 
provided with his appellate rights the following month, but 
he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's May 1990 
determination, that determination is final.  Id; 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's May 1990 denial included the veteran's service and 
reserve medical records, an April 1946 medical report from 
W.M. Weipert, M.D., a July 1950 VA orthopedic examination and 
radiological report, January and April 1950 lay statements, a 
June 1950 statement from the veteran, 1977 to 1980 medical 
records of Gerald S. Greene, M.D., March and April 1980 lay 
statements, a February 1985 VA examination, an October 1989 
private hospital report, and a March 1990 letter from Steven 
D. Bond, M.D.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses related to a left knee disability.  
An Informal Medical Claim form from the veteran, received by 
the VA in April 1946 includes the notation "Left knee 
(Inflamation)(sic) no treatment in service. - Apr. 1945".  
In April 1946, Dr. Weipert stated that he had examined the 
veteran's left knee and that it appeared that an old injury 
of the quadriceps tendon was present.  The doctor recommended 
that an x-ray of the knee be performed.  An August 1949 entry 
in the veteran's reserve records refers to an abrasion injury 
of the right knee.

During the VA examination of July 1950, the veteran reported 
that he began to have aching in both knees during the winter 
of 1944 due to exposure to cold and dampness.  He also 
complained of instability of the knees.  However, no 
objective findings of abnormality were made and the veteran 
was assessed with slight internal derangement of both knees, 
entirely by history, with no clinical evidence of pathology.  
The January and April 1950 statements from fellow servicemen 
stated that the veteran began to have problems with his knees 
while serving in Germany during the winter of 1944 to 1945.  
In his June 1950 statement, the veteran claimed that he lived 
in foxholes during the winter he served in Germany and that 
his knees buckled while he was carrying logs.  He 
subsequently had constant pain in his knees.  He did not seek 
medical treatment because other men were more seriously 
injured.

The records of Dr. Greene only reflect treatment for 
arthritis of the right knee.  An entry in June 1977 does show 
that the veteran reported a history of soreness and 
sensitivity due to twisting strains and contusions of both 
knees for many years.  Lay statements of fellow servicemen 
submitted in March and April 1980 claimed that the veteran 
injured his knee in December 1944 when he jumped from a 
kitchen truck, slipped in the snow, and twisted his knee.  
One letter identified the injured knee as being the right 
knee; the others did not specify which knee was injured.

During the February 1985 VA examination, the veteran 
complained of stiffness and soreness of the right knee.  No 
objective findings were made regarding the left knee.  The 
October 1989 private medical records show that the veteran 
underwent arthroscopic debridement of the left knee due to 
diagnoses of degenerative joint disease and torn medial and 
lateral menisci.  The March 1990 letter from Dr. Bond stated 
that he had treated the veteran during the past year for pain 
of the left knee, which the veteran dated back to World War 
II.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's May 1990 denial 
consists of October 1944 service personnel records, 1988 to 
1992 medical records of Richard Abraham, M.D., a September 
1998 RO hearing transcript, a May 1999 Board hearing 
transcript, and an April 1999 letter from Dr. Bond.

The personnel records show that the veteran received a 
battlefield promotion to First Lieutenant.  The records of 
Dr. Abraham reflect that the veteran complained of swelling 
and pain of the left knee in June 1989.  At that time, the x-
ray report showed narrowed medial joint space and the veteran 
was assessed with osteoarthritis.  An MRI performed in 
September 1989 revealed a tear of the posterior horn of the 
medial meniscus.  In May 1992, the veteran continued to 
complain of knee pain and continued to take prescription 
medication.

The veteran appeared before the RO hearing officer in 
September 1998 and testified that he injured his left knee 
during the winter of 1945 while stationed in Germany.  He 
claimed that he twisted his knee when he slipped on snow in 
the bed of a kitchen truck.  Although the knee was painful, 
he did not seek treatment because of the presence of more 
seriously wounded soldiers.  He sought no treatment during 
his period of active service.  Following service, he received 
treatment and had x-rays taken at the Pearl Street VA Medical 
Center.  He also received treatment from a private physician 
at that time.  He has been unable to obtain medical records 
from this time period.  He went to doctors periodically 
throughout the years to alleviate his symptoms and he 
believed that he is presently experiencing the same symptoms 
that began in service.

The veteran appeared before the undersigned Board Member in 
May 1999 and testified that he was serving with the 
Headquarters Company of an Infantry Division at the time he 
injured his left knee.  He stated that, although he did not 
receive any combat citations, he was in a combat situation at 
all times.  He was living in foxholes in the Huerghten forest 
in Germany when he injured his knee.  He incurred his injury 
when he slipped on snow while removing a kitchen stove from 
the bed of a truck.  He did not seek medical care because of 
the greater need of soldiers who had been wounded in combat.  
He submitted a claim to VA within a year of returning home 
and had x-rays taken at the Pearl Street VA Medical Center.  
He presently did not use a cane or brace, but he limped and 
experienced constant pain.  He had been followed for his left 
knee disability by Dr. Bond for approximately 15 years.

The April 1999 letter from Dr. Bond indicated that he had 
evaluated the veteran for left knee arthritis.  He stated 
that the only history of injury was the veteran's statement 
that he slipped on snow in the bed of a truck while lifting a 
cookstove.  The doctor reported that he had seen a report 
from a medical aid station in April 1945, which showed 
inflammation of the left knee.  The doctor opined that the 
veteran had post-traumatic arthritis of the left knee and 
that it was more likely than not related to his stated injury 
in 1945.

The Board finds that the evidence presented subsequent to the 
RO's May 1990 decision is new and material in that it 
establishes the presence of a current left knee disability 
and suggests that this disability is related to the veteran's 
period of active service.  Prior to May 1990, the medical 
evidence did not establish a clear diagnosis of a left knee 
disability until 1989.  In fact, the evidence of record 
largely contained history and treatment related to the 
veteran's right knee.  Moreover, the record contained no 
competent medical evidence linking the veteran's left knee 
disability with his period of active service.  Subsequent to 
the May 1990 rating decision, the veteran has submitted 
additional medical evidence that establishes that he 
currently suffers from a left knee disability and the opinion 
of Dr. Bond relates this disability to the veteran's service 
in World War II.  Therefore, as the Board has determined that 
new and material evidence has been submitted, it will proceed 
to determine whether the claim as reopened is well grounded.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

Based upon the aforementioned findings, the Board concludes 
that the veteran's claim of entitlement to service connection 
for a left knee disability is well grounded.  In particular, 
the Board accepts the veteran's testimony regarding the 
incurrence of an in-service injury.  The Board further 
accepts the opinion of Dr. Bond as being sufficient to well 
ground the veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened.

The claim of entitlement to service connection for a left 
knee disability is well grounded.


REMAND

Given the Board's decision that new and material evidence has 
been submitted and that the veteran has presented a well-
grounded claim, additional action by the RO is required prior 
to further Board review.  The Board observes that the veteran 
filed a claim for a left knee disability within one year of 
separation from active service.  The veteran has also claimed 
that he received VA medical care for the relevant disability 
within one year following service.  In particular, he has 
testified that x-rays of his left knee were taken at the 
Pearl Street VA Medical Center.

The record reflects that the RO attempted to obtain copies of 
these x-rays, but the record does not contain a clear 
resolution as to whether the x-rays are, in fact, obtainable.  
Correspondence in the claims file, including a July 1998 
letter from the RO to the veteran's representative indicates 
that the x-rays may have been archived and that additional 
administrative information was needed to complete any search 
at the VA records archives center.  It was also indicated 
that the Medical Center had been contacted, but no reply had 
been received.

The VA is deemed to have constructive knowledge of records 
generated by the VA and, in this case, has actual knowledge 
of the existence of those records.  As such, they are 
considered to be evidence that is of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992). See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error...").  Accordingly, the Board 
finds that the RO should complete all necessary development 
in an effort to obtain the identified VA x-ray reports.

Furthermore, the veteran has received treatment for his left 
knee disability from Dr. Abraham and Dr. Bond.  However, the 
current file apparently does not contain the complete 
treatment records of these physicians.  In particular, Dr. 
Bond has stated that he began treatment of the veteran in 
1989 and has apparently continued to the present.  In 
addition, Dr. Bond submitted an opinion in April 1999, but 
did not submit accompanying clinical notes or other 
information which may have provided the basis for his 
opinion, including his reference to a possible service 
medical record.  As the Board has found the veteran's claim 
to be well grounded, the VA is under a duty to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  Therefore, the Board finds that the 
RO should obtain all relevant private treatment records.

Finally, while there is an opinion from a private physician, 
specifically Dr. Bond, as to the etiology of the veteran's 
left knee disability, it is not clear whether Dr. Bond had 
the benefit of a review of all pertinent medical records 
contained in the veteran's claims file.  In fact, Dr. Bond 
apparently relied upon a history provided by the veteran and 
upon a medical record identified as a report from a medical 
aid station dated in April 1945.  However, the claims file 
contains no medical record dated in April 1945 and the 
veteran has consistently testified that he received no 
treatment for his left knee while in service.  Therefore, the 
Board believes that it would be helpful to secure an opinion 
based on a review of all records as to the etiology of the 
veteran's left knee disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.  In particular, the RO should 
acquire, if possible, the 1946 x-rays 
identified by the veteran.

2.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all records pertaining to the treatment 
of the veteran from Dr. Abraham and Dr. 
Bond.  In particular, the RO should 
obtain any records utilized by Dr. Bond 
as a basis for his previously submitted 
opinion, including a copy of the record 
referring to treatment in April 1945 that 
he mentioned in his report.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
orthopedic examination.  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1999), the examiner must 
be provided with the veteran's claims 
file.  The examiner is requested to 
review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings, including the 
radiological report, and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature and etiology of 
the veteran's current disability.  The 
examiner also should provide an opinion 
as to whether it is at least as likely as 
not that any current left knee disability 
is related to the veteran's period of 
active duty.  The opinion must be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals





